 



Exhibit 10.2

 

Joseph Bernstein

6663 Casa Grande Way

Delray Beach, FL 33446

 

Re:       Transition Consulting Services

 

Dear Joe:

 

This letter sets forth the understanding and agreement between Grandparents.com,
Inc. (“GPCM”) and you regarding certain consulting services you have agreed to
provide to GPCM following the termination of your employment with GPCM.
Specifically, you agree to provide part-time financial services as an Interim
Chief Financial Officer of GPCM, acting in an independent consultant capacity,
as may be requested from time to time by GPCM at a rate of $10,000 per month
commencing on the date hereof. Either party may terminate this side letter upon
30 days’ prior written notice. GPCM acknowledges that you have represented that
you are currently a Florida resident.

 

Very truly yours,

 

[Name]

 

[Title]

 

Acknowledged and Agreed to

 





    Joseph Bernstein  



 

 

 

